DETAILED ACTION
Summary
This Office action is in response to reply dated February 18, 2022.  Claims 7 and 9 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 9 are allowable.  The restriction requirement of inventions I-III, as set forth in the Office action mailed on June 7, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement inventions I-III of is withdrawn.  Claims 10-13 and 16-20, directed to inventions II and III are withdrawn from further consideration because they do not require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The following amendment addresses a typographical error.

Amendments to claims dated February 18, 2022:
Claim 7, line 6, is amended as follows: “third circuitry configured to search for the in-link signals and implement the bidirectional”
 
Claims 10-13 and 16-20 are canceled.

Allowable Subject Matter
Claims 7 and 9 are allowed.  The following is an examiner’s statement of reasons for allowance:  Upon reconsideration, Robertson does not disclose and/or fairly suggest third circuitry configured to search for the in-link signal and implement the bidirectional communications upon detecting the in-link signals and switch to the unidirectional communications in response to a failure to detect the in-link signals.  While Robertson does disclose implementing bidirectional communications upon detecting the in-link signals (see 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BRIAN WILSON/Primary Examiner, Art Unit 2687